Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gemini Boyd appeals the district court’s text order denying his motion to take judicial notice of his pro se motions as moot. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Boyd, No. 3:96-cr-00134-FDW-4 (W.D.N.C. Sept. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.